DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.
Response to Amendment
The amendment filed 2/8/21 has been accepted and entered.  Accordingly, claims 1, 29, 40, 44, and 47 have been amended.
Claims 1-11, 13-24, 29-35, and 40-48 are pending in this application. 
In view of the amendment filed 1/6/21, the previous rejections to claim 1-11, 13-24, 29-35, and 40-48 have been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7, 9-10, 13, 16-19, 24, 29-35, and 40-47 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication No. 2019/0230685) and further in view of Chen et al. (U.S. Patent Application Publication No. 2016/0345311).

Regarding Claim 1, Park et al. teaches A method of wireless communication performed by a user equipment (UE)(Park et al. teaches a method and devices for transmitting and receiving uplink control information between a terminal and a base station in a wireless communication system (par [0009]); a method for transmitting an uplink signal to a base station by a terminal (par [0010])), comprising: determining a resource allocation, from a resource set, for a response message using a resource allocation selection procedure based at least in part on a redundancy check mask value (Park et al. teaches that a base station configures an ACK/NACK resource indicator (ARI) in the DCI so as to indicate the HARQ-ACK resource group or PUCCH resource group (par [0180][0182]); UE selects a PUCCH resource in a subset in an implicit manner (implicit mapping) based on a DL assignment CCE index corresponding to last received PDSCH (from the DAI perspective)(par [0012][0198]); UE procedure for determining physical downlink control channel assignment in UE-specific search space includes each DCI format with CRC scrambled by C-RNTI (par [0199]; Table 5), indicating that the allocated resource determination is based on CRC mask value), wherein the resource allocation selection procedure comprises an implicit resource mapping procedure combined with explicit signaling (Park et al. teaches that a base station utilizes both an explicit indication and an implicit indication as a method for allocating a HARQ-ACK resource (par [0181]); the base station pre-configures a plurality of UL control regions for the UE through a higher layer signal, and indicates one of the plurality of configured UL control regions through DCI as a HARQ-ACK resource for a specific PDSCH (par [0182]), indicating explicit signaling; in response, the HARQ-ACK resource in the UL control region in which the UE actually ; and transmitting the response message using the resource allocation and based at least in part on determining the resource allocation (Park et al. teaches that control information the UE transmits to the eNB is called UCI, which includes HARQ-ACK/NACK (par [0069]); terminal transmits uplink control information to a base station using uplink resources determined (par [0024][0182])).  
	By teaching that the UE selects a PUCCH resource in a subset in an implicit manner based on a DL assignment CCE index and that the UE determines PDCCH assignment in UE-specific search space by monitoring each DCI format with CRC scrambled by C-RNTI as noted above, Park et al. teaches determining a resource allocation, from a resource set, for a response message using a resource allocation selection procedure based at least in part on a redundancy check mask value. However, Chen et al. teaches such a limitation more explicitly.  In addition, Park et al. does not explicitly teach wherein the implicit resource mapping procedure uses different redundancy check mask values for different resource allocations within the resource set, and wherein the redundancy check mask value is selected by a base station based on the resource allocation.  Chen et al. teaches such limitations. 
Chen et al. is directed to techniques for scheduling data communications with shortened time duration.  More specifically, Chen et al. teaches determining a resource allocation, from a resource set, for a response message using a resource allocation selection procedure based at least in part on a redundancy check mask value (Chen et al. teaches that UE determines that the control channel schedules second data resources based on a second TTI (par [0075]); UE determines a CRC mask of the DCI that indicates whether the second data resources based on the second TTI are scheduled (par , wherein the implicit resource mapping procedure uses different redundancy check mask values for different resource allocations within the resource set (Chen et al. teaches that eNB can apply a CRC mask to the CRC of the DCI to indicate whether data resources to be scheduled based on the DCI correspond to data resources based on the second TTI (par [0077]; FIG. 7), indicating that the particular CRC mask is used to indicate data resources of second TTI differentiating from the resources of first TTI), and wherein the redundancy check mask value is selected by a base station based on the resource allocation (Chen et al. teaches that eNB applies a CRC mask to the CRC of the DCI to indicate whether data resources to be scheduled based on the DCI correspond to data resources based on the second TTI (par [0077]), indicating that redundancy check mask value is selected based on the resource allocation). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park et al. so that the resource allocation is determined using a resource allocation selection procedure based at least in part on a redundancy check mask value, as taught by Chen et al.  The modification would have allowed the system to enable short TTI utilization resulting in lower latency communications to improve UE performance characteristics (see Chen et al., par [0023]). 
 
Regarding Claim 2, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the UE is configured to determine to use the implicit resource mapping procedure based at least in part on a quantity of acknowledge bits in an acknowledgement message being one or two (Park et al. teaches that for a PUCCH on which HARQ-ACK transmission is performed for a plurality of PDSCHs for which the base station has instructed the polling operation, the UE may change the PUCCH format or the amount of PUCCH resources of the PUCCH for . 

Regarding Claim 3, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the implicit resource mapping procedure is based at least in part on at least one of a downlink assignment characteristic, a downlink assignment index (DAI) value, a resource set characteristic for the resource set, a quantity of acknowledgement bits in an acknowledgement message, or a response message resource indicator value (Park et al. teaches that UE selects a PUCCH resource in a subset in an implicit manner (implicit mapping) based on a DL assignment CCE index corresponding to last received PDSCH (from the DAI perspective)(par [0012][0198])).  

Regarding Claim 4, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the resource set is a subset of a resource pool and is identified based at least in part on a response message resource indicator value (Park et al. teaches that plurality of PUCCH resource sets is configured by the base station, and that the base station indicates one PUCCH resource set through UE common DCI and then indicate a specific PUCCH resource in the PUCCH resource set using a specific bit field (e.g., ARI) in the DCI (par [0225])).  

Regarding Claim 5, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the resource allocation is determined, using the implicit resource mapping procedure, based at least in part on at least one of a quantity of resources in the resource set, a control channel element index associated with a downlink assignment on a downlink channel, or an aggregation level associated with the downlink channel (Park et al. teaches that UE .  

Regarding Claim 6, the combined teachings of Chen et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the resource allocation is determined using a preconfigured resource selection rule (Park et al. teaches that the allocating a PUCCH resource in an implicit manner based on DL control resource allocation information, DL data resource allocation information, and/or HARQ-ACK timing information (allocating a PUCCH resource according to a specific rule)(par [0278]); the implicit PUCCH resource mapping rule is determined using resource information of the DCI for scheduling the specific PDSCH to be subjected to the UCI transmission (par [0337])).  

Regarding Claim 7, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the implicit resource mapping procedure is based at least in part on at least one of a downlink assignment characteristic or a downlink assignment index (DAI) value indicating that the response message is associated with a single downlink assignment (Park et al. teaches that the UE selects a PUCCH resource in a subset in an implicit manner (implicit mapping) based on a DL assignment CCE index corresponding to last received PDSCH (from the DAI perspective)(par [0012][0198]); plurality of uplink candidate resources is divided into a plurality of uplink candidate resource group and that the one uplink candidate resource is determined based on the information about the DCI (par [0016]) where the information about the DCI includes an index of a starting CCE (par [0017])).  

Regarding Claim 9, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the implicit resource mapping procedure is based at least in part on detecting a change in a resource set associated with a quantity of acknowledgement (ACK) bits to be sent in the response message (Park et al. teaches that the base station indicates one of two HARQ-ACK resource sets using a 1 bit ACK-NACK resource set indicator (ASI), which is included in the second DCI, and indicate one of four HARQ-ACK resources in the selected HARQ-ACK resource set using a 2 bit ACK-NACK resource indicator (ARI) which is included in the first DCI (par [0241]); for a PUCCH on which HARQ-ACK transmission is performed for a plurality of PDSCHs for which the base station has instructed the polling operation, the UE may change the PUCCH format or the amount of PUCCH resources of the PUCCH for HARQ-ACK transmission depending on the number of polling target PDSCHs or HARQ-ACK bits to be aggregated (par [0489])).  

Regarding Claim 10, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the implicit resource mapping procedure is based at least in part on at least one of a downlink assignment characteristic or a downlink assignment index (DAI) value indicating a single downlink assignment on a primary component carrier (Park et al. teaches that the UE selects a PUCCH resource in a subset in an implicit manner (implicit mapping) based on a DL assignment CCE index corresponding to last received PDSCH (from the DAI perspective)(par [0012][0198]); plurality of uplink candidate resources is divided into a plurality of uplink candidate resource group and that the one uplink candidate resource is determined based on the information about the DCI (par [0016]) where the information about the DCI includes an index of a starting CCE (par [0017])).  

Regarding Claim 13, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the implicit resource mapping procedure is selected from a plurality of implicit resource mapping procedures (Park et al. teaches that UE transmits a HARQ-ACK .  

Regarding Claim 16, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the response message is an acknowledgement message or a negative-acknowledgement message (Park et al. teaches that the base station indicates one of two HARQ-ACK resource sets using a 1-bit ACK-NACK resource set indicator (ASI), which is included in the second DCI (par [0241]; FIG. 12)).  

Regarding Claim 17, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the resource allocation is a physical uplink control channel resource allocation (Park et al. teaches that plurality of PUCCH resource sets is configured by the base station, and that the base station indicates one PUCCH resource set through UE common DCI and then indicate a specific PUCCH resource in the PUCCH resource set using a specific bit field (e.g., ARI) in the DCI (par [0225])).  

Regarding Claim 18, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the resource allocation is determined based at least in part on a downlink assignment characteristic associated with a physical downlink control channel (Park et al. teaches that if there are two or more PUCCH resources in the subset, the base station allocate one PUCCH resource in an implicit manner based on a PDCCH candidate index in which the DL assignment is transmitted (par [0200][0202])).  

Regarding Claim 19, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the resource allocation is determined based at least in part on an acknowledgement/negative-acknowledgement (A/N) resource indicator (ARI) value (Park et al. teaches that the base station configures a specific state of a specific bit field (ACK/NACK resource indicator (ARI)) in the DCI so as to indicate the UL control region (or HARQ-ACK resource group or PUCCH resource group) or to indicate a specific single PUCCH resource (par [0180])).  

Regarding Claim 24, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the resource allocation is determined, using the implicit resource mapping procedure, based at least in part on at least one of a resource block index or a resource block group index associated with a downlink channel (Park et al. teaches that the base station allocates a HARQ-ACK resource (or a PUCCH resource) for HARQ-ACK transmission for the specific PDSCH or a UL control region in an implicit manner based on a starting physical resource block index of a PDSCH region indicated by the DL assignment (par [0162][0165])), and wherein the downlink channel is a downlink data channel (Park et al. teaches that the base station allocates a HARQ-ACK resource (or a PUCCH resource) for HARQ-ACK transmission for the specific PDSCH or a UL control region in an implicit manner based on a starting physical resource block index of a PDSCH region indicated by the DL assignment (par [0162][0165])).  

Regarding Claims 29-35, Claims 29-35 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 1-7.   Therefore, claims 29-35 are also rejected for similar reasons set forth in claims 1-7.

Regarding Claims 40-46, Claims 40-46 are directed to apparatus and medium claims and they do not teach or further define over the limitations recited in claims 1-4 and 29-31.   Therefore, claims 40-46 are also rejected for similar reasons set forth in claims 1-4 and 29-31.

Regarding Claim 47, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach and wherein a common cyclic redundancy check (CRC) is maintained across multiple PDCCHs for consistent resource allocation selection (Chen et al. teaches that a CRC mask is generated to indicate that the additional control channels based on the second TTI are being used activate/deactivate ULL communications (par [0085]), indicating that multiple PDCCH use the same CRC mask).  The motivation to combine these references is the same as that of claim 1. 

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication No. 2019/0230685), Chen et al. (U.S. Patent Application Publication No. 2016/0345311), and further in view of Kim et al. (U.S. Patent Application Publication No. 2019/0141737).

Regarding Claim 8, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the implicit resource mapping procedure is based at least in part on detecting a change in a resource indicator value within a plurality of received downlink control information (DCI) messages (Park et al. teaches that the uplink candidate resource is divided into a plurality of uplink resource groups each including two or more first uplink candidate resources, and the indication information indicates one uplink candidate resource group among the plurality of uplink candidate resource group (par [0016]); uplink candidate resource is determined based on the information about the DCI (par [0016])).  In addition, Kim et al. teaches such a limitation. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park et al. and Chen et al. so that the implicit resource mapping procedure is based at least in part on detecting a change in a resource indicator value within a plurality of received downlink control information messages, as taught by Kim et al.  The modification would have allowed the system to efficiently transmit uplink signals (Kim et al., par [0021]). 

Regarding Claim 23, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the UE is configured for carrier aggregation operation with cross slot scheduling and the resource allocation is determined based at least in part on a downlink assignment characteristic and a response message resource indicator (Park et al. teaches that UE is configured with higher layer parameter Crosscarrierschedulingconfig for a serving cell the carrier indicator field value corresponds to the value indicated by CrossCarrierSchedulingConfig (Table 5); the implicit mapping operation of the UE on a PUCCH resource is applied only to PDSCH having the highest (lowest) component carrier index (par [0207]), indicating carrier aggregation with cross slot scheduling; that plurality of PUCCH resource sets is configured by the base station, and that the base station indicates one PUCCH resource set through UE common DCI and then indicate a specific PUCCH resource in the PUCCH resource set using a specific bit field (e.g., ARI) in the DCI (par [0225]); if there are two or and wherein the downlink assignment characteristic indicates a plurality of downlink assignments are received (Park et al. teaches that the UE selects a PUCCH resource in a subset in an implicit manner (implicit mapping) based on a DL assignment CCE index corresponding to last received PDSCH (from the DAI perspective)(par [0012][0198])), the response message resource indicator value indicates a change relative to a previous response message resource indicator value, and the resource allocation selection procedure is the implicit resource mapping procedure (Park et al. teaches that the uplink candidate resource is divided into a plurality of uplink resource groups each including two or more first uplink candidate resources, and the indication information indicates one uplink candidate resource group among the plurality of uplink candidate resource group (par [0016]); uplink candidate resource is determined based on the information about the DCI (par [0016])).  In addition, Kim et al. teaches such a limitation. 
	Kim et al. is directed to downlink signal receiving method and user equipment, and downlink signal transmitting method and base station.  More specifically, Kim et al. teaches that the second DCI includes different resource allocation information from the first DCI, and when the second DCI is detected, the UL data is transmitted in the data region of the second subframe according to the different resource allocation information (par [0016]), indicating the implicit resource mapping procedure. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park et al. and Chen et al. so that the implicit resource mapping procedure is based at least in part on detecting a change in a resource indicator value, as taught by Kim et al.  The modification would have allowed the system to efficiently transmit uplink signals (Kim et al., par [0021]). 

Claims 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication No. 2019/0230685), Chen et al. (U.S. Patent Application Publication No. 2016/0345311), and further in view of Lee et al. (U.S. Patent Application Publication No. 2013/0223301).

Regarding Claim 11, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the implicit resource mapping procedure is based at least in part on a downlink assignment index (DAI) value and a previous DAI value indicating a single component carrier (Park et al. teaches that the UE selects a PUCCH resource in a subset in an implicit manner (implicit mapping) based on a DL assignment CCE index corresponding to last received PDSCH (from the DAI perspective)(par [0012][0198]); UE configures a HARQ-ACK payload, input bits is configured according to the c-DAI order (par [0193])).   
Although teaching that the HARQ-ACK timing indicated by the DL assignment corresponding to a PDSCH received last by the UE is considered when implicit resource mapping procedure is performed (par [0190])), the references do not explicitly teach wherein the implicit resource mapping procedure is based at least in part on the DAI value and a previous DAI value indicating a single component carrier.  Lee et al. teaches such a limitation. 
	Lee et al. is directed to uplink control information transmitting/receiving method and device in a wireless communication system.  More specifically, Lee et al. teaches that UE determines whether a situation is a PCell-only-receiving case (par [0257]) using a DAI field as an ARI for PUCCH resource determination (par [0255]). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park et al. and Chen et al. so that the 

Regarding Claim 14, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the resource allocation is determined, using the implicit resource mapping procedure, based at least in part on a control channel element index and based at least in part on decoding a single downlink assignment, a downlink assignment index (DAI) value and a previous DAI value indicating a single component carrier, detecting a change to the resource set, determining that a quantity of acknowledgement bits in an acknowledgement message exceeds a threshold, or detecting a change to a response message resource indicator value in a plurality of decoded downlink control information (DCI) messages (Park et al. teaches that UE selects a PUCCH resource in a subset in an implicit manner (implicit mapping) based on a DL assignment CCE index corresponding to last received PDSCH (from the DAI perspective)(par [0012][0198]); a PRB index of a PDSCH region indicated by DL assignment from the perspective of DAI (par [0193]); plurality of uplink candidate resources is divided into a plurality of uplink candidate resource group and that the one uplink candidate resource is determined based on the information about the DCI (par [0016]) where the information about the DCI includes an index of a starting CCE (par [0017])).  Further, Lee et al. teaches such a limitation. 
	Lee et al. is directed to uplink control information transmitting/receiving method and device in a wireless communication system.  More specifically, Lee et al. teaches that UE determines whether a situation is a PCell-only-receiving case (par [0257]) using a DAI field as an ARI for PUCCH resource determination (par [0255]). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park et al. and Chen et al. so that the implicit resource mapping procedure is based at least in part on a previous DAI value indicating a single component carrier, as taught by Lee et al.  The modification would have allowed the system to efficiently transmit uplink signals (Lee et al., par [0003]). 

Regarding Claim 20, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the UE is configured for carrier aggregation operation and the resource allocation is determined based at least in part on a downlink assignment characteristic  (Park et al. teaches that UE is configured with higher layer parameter Crosscarrierschedulingconfig for a serving cell the carrier indicator field value corresponds to the value indicated by CrossCarrierSchedulingConfig (Table 5); the implicit mapping operation of the UE on a PUCCH resource is applied only to PDSCH having the highest (lowest) component carrier index (par [0207]), indicating carrier aggregation; if there are two or more PUCCH resources in the subset, the base station allocate one PUCCH resource in an implicit manner based on a PDCCH candidate index in which the DL assignment is transmitted (par [0200][0202]), indicating downlink assignment characteristic), and wherein the downlink assignment characteristic indicates a single assignment is detected on a primary component carrier, and the resource allocation selection procedure is the implicit resource mapping procedure (Park et al. teaches that the UE selects a PUCCH resource in a subset in an implicit manner (implicit mapping) based on a DL assignment CCE index corresponding to last received PDSCH (from the DAI perspective)(par [0012][0198]).   
	However, the references do not explicitly teach and wherein the downlink assignment characteristic indicates a single assignment is detected on a primary component carrier, and the resource allocation selection procedure is the implicit resource mapping procedure.  Lee et al. teaches such a limitation. 
	Lee et al. is directed to uplink control information transmitting/receiving method and device in a wireless communication system.  More specifically, Lee et al. teaches that UE determines whether a situation is a PCell-only-receiving case (par [0257]) using a DAI field as an ARI for PUCCH resource determination (par [0255]). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park et al. and Chen et al. so that downlink assignment characteristic indicates a single assignment is detected on a primary component carrier, as taught by Lee et al.  The modification would have allowed the system to efficiently transmit uplink signals (Lee et al., par [0003]). 

Claims 15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication No. 2019/0230685), Chen et al. (U.S. Patent Application Publication No. 2016/0345311), and further in view of Lee et al. (U.S. Patent Application Publication No. 2018/0295643).

Regarding Claim 15, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the resource allocation is determined, using the implicit resource mapping procedure, based at least in part on a downlink assignment index (DAI) value and based at least in part on at least one of: detecting a plurality of downlink assignments, detecting a plurality of component carriers on which the plurality of downlink assignments is received, or determining no change to the resource set and no change to a response message resource indicator value in the plurality of downlink assignments received (Park et al. teaches that UE selects a PUCCH .  
	By teachings that the last DAI (par [0416]), Park et al. teaches detecting a plurality of downlink assignments.  In addition, Lee et al. teaches such a limitation more explicitly. 
	Lee et al. is directed to method for terminal for carrying out carrier aggregation in wireless communication system and terminal utilizing the method.  More specifically, Lee et al. teaches that the step of determining whether the at least one downlink grant corresponds to a valid downlink grant comprises a step of determining a plurality of downlink grants to be invalid downlink grants if the plurality of grants having downlink assignment index values corresponding to reverse order of subframes within one bundling window is detected (par [0013]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park et al. and Chen et al. so that the implicit resource mapping procedure is based at least in part on a DAI value and based on detecting a plurality of downlink assignment, as taught by Lee et al.  The modification would have allowed the system to determine a valid downlink grant (Lee et al., par [0013]). 

Regarding Claim 21, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the UE is configured for carrier aggregation operation with cross slot scheduling and the resource allocation is determined based at least in part on a downlink assignment characterisitc (Park et al. teaches that UE is configured with higher layer parameter Crosscarrierschedulingconfig for a serving cell the carrier indicator field value corresponds to the value indicated by CrossCarrierSchedulingConfig (Table 5); the implicit mapping operation of the UE on a PUCCH resource is applied only to PDSCH having the highest (lowest) component carrier index and the , and wherein the downlink assignment characteristic indicates a plurality of downlink assignments are received, each assignment, of the plurality of assignments, is associated with a common component carrier, and the resource allocation selection procedure is the implicit resource mapping procedure (Park et al. teaches that UE having received the instruction of the polling operation aggregates HARQ-ACK information for the PDSCHs up to the scheduling position corresponding to the last DAI (par [0414]), indicating multiple downlink assignments being received; base station instructs the UE to transmit HARQ-ACKs for a plurality of PDSCHs in the same time resource and that the implicit mapping operation of the UE on a PUCCH resource is applied only to a PDSCH having the highest (lowest) component carrier index (par [0207])).  
Further, Lee et al. teaches and wherein the downlink assignment characteristic indicates a plurality of downlink assignments are received, each assignment, of the plurality of assignments, is associated with a common component carrier. 
	Lee et al. is directed to method for terminal for carrying out carrier aggregation in wireless communication system and terminal utilizing the method.  More specifically, Lee et al. teaches that the step of determining whether the at least one downlink grant corresponds to a valid downlink grant comprises a step of determining a plurality of downlink grants to be invalid downlink grants if the plurality of grants having downlink assignment index values corresponding to reverse order of subframes within one bundling window is detected (par [0013]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park et al. and Chen et al. so that the downlink assignment characteristic indicates a plurality of downlink assignments being received, as 

Regarding Claim 22, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, and further, the references teach wherein the UE is configured for carrier aggregation operation and cross slot scheduling and the resource allocation is determined based at least in part on a downlink assignment characteristic (Park et al. teaches that UE is configured with higher layer parameter Crosscarrierschedulingconfig for a serving cell the carrier indicator field value corresponds to the value indicated by CrossCarrierSchedulingConfig (Table 5); the implicit mapping operation of the UE on a PUCCH resource is applied only to PDSCH having the highest (lowest) component carrier index  and the highest (or lowest) slot index (par [0207]), indicating carrier aggregation with cross slot scheduling; if there are two or more PUCCH resources in the subset, the base station allocate one PUCCH resource in an implicit manner based on a PDCCH candidate index in which the DL assignment is transmitted (par [0200][0202]), indicating downlink assignment characteristic), and wherein the downlink assignment characteristic indicates a plurality of downlink assignments are received, the resource set characteristic indicates a change to the resource set, and the resource allocation selection procedure is the implicit resource mapping procedure (Park et al. teaches that UE having received the instruction of the polling operation aggregates HARQ-ACK information for the PDSCHs up to the scheduling position corresponding to the last DAI (par [0414]), indicating multiple downlink assignments being received; base station instructs the UE to transmit HARQ-ACKs for a plurality of PDSCHs in the same time resource and that the implicit mapping operation of the UE on a PUCCH resource is applied only to a PDSCH having the highest (lowest) component carrier index (par [0207])).  
and wherein the downlink assignment characteristic indicates a plurality of downlink assignments are received, each assignment, of the plurality of assignments, is associated with a common component carrier. 
	Lee et al. is directed to method for terminal for carrying out carrier aggregation in wireless communication system and terminal utilizing the method.  More specifically, Lee et al. teaches that the step of determining whether the at least one downlink grant corresponds to a valid downlink grant comprises a step of determining a plurality of downlink grants to be invalid downlink grants if the plurality of grants having downlink assignment index values corresponding to reverse order of subframes within one bundling window is detected (par [0013]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park et al. and Chen et al. so that the downlink assignment characteristic indicates a plurality of downlink assignments being received, as taught by Lee et al.  The modification would have allowed the system to determine a valid downlink grant (Lee et al., par [0013]).  

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication No. 2019/0230685), Chen et al. (U.S. Patent Application Publication No. 2016/0345311), and further in view of Aiba et al. (U.S. Patent Application Publication No. 2019/0132093).
 
Regarding Claim 48, the combined teachings of Park et al. and Chen et al. teach The method of claim 1, however, the references do not explicitly teach wherein, when the UE is operating in a carrier aggregation scenario, the UE is configured to determine to use the implicit resource mapping procedure based at least in part on a downlink assignment index (DAI) value being zero and a quantity of decoded physical downlink control channels (PDCCHs) being one.  Aiba et al. teaches such a limitation. 
	Aiba et al. is directed to terminal apparatus, base station apparatus, communication method, and integrated circuit.  More specifically, Aiba et al. teaches wherein, when the UE is operating in a carrier aggregation scenario (Aiba et al. teaches that multiple serving cells are configured for the terminal apparatus (par [0081][0172])), the UE is configured to determine to use the implicit resource mapping procedure based at least in part on a downlink assignment index (DAI) value being zero and a quantity of decoded physical downlink control channels (PDCCHs) being one (Aiba et al. teaches in a case that the PDCCH used for scheduling of transmission of the PDSCH only in the primary cell is detected and both the counter DAI value and the total DAI value are set to “0”, the terminal apparatus may use the first PITCH resource and the first PUCCH format (par [0174][0180])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park et al. and Chen et al. so that the when the UE is operating in a carrier aggregation scenario, the UE is configured to determine to use the implicit resource mapping procedure based at least in part on a DAI value being zero and a quantity of decoded PDCCHs being one, as taught by Aiba et al.  The modification would have allowed the system to transmit uplink control information efficiently (Aiba et al., par [0015]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414